ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent filed a frivolous lawsuit, engaged in conduct prejudicial to the administration of justice, and threatened to bring disciplinary charges against an attorney solely to obtain an advantage in a civil matter. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Rickey K. Swift, Louisiana Bar Roll number 17382, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall be placed on unsupervised probation for a period of one year.
IT IS FURTHER ORDERED that ah costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
HUGHES, J., concurs and assigns reasons.